McCay, Judge.
We do not propose to discuss the various questions which were argued at the hearing of this case. We think the equity in the bill turns mainly on the damage which is claimed by the complainant to have come to him from the dismissal of the suit in Sumter, pending, as it was, on the appeal against the principal, and we do not think the answer1, with sufficient definiteness, denies that equity. We are not now prepared to say that the dismissal of the case by the plaintiffs fault, on the motion of the other party, would be sufficient, though we are rather inclined that way. But if the plaintiff has himself dismissed the suit, we think a strong equity arises in favor of the .security. The principal debtor had given to the plaintiff a new security for the debt. In his separate appeal, he had separated himself from the other defendants, and the security on the appeal undertook to pay the judgment the plaintiff might obtain. It would seem that this is an act which comes within sections 2151, 2124, 2126 of the Code. The dismissal of the appeal suit is a positive act. By it the security — the complainant — has been injured. The plaintiff in that suit has given up a security which the complainant here, would, if be paj^s the debt, have a right to collect the money out of. This equity is not denied in the answer in plain terms; it is, by implication, admitted. We think the inj unction ought to have been granted on this ground, though, as we have above remarked, we are not now prepared to say that it would not be a good bill if the plaintiff in the appeal case, by his failure to attend to his case, caused the dismissal.
Judgment reversed.